Citation Nr: 0604013	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  98-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent from July 1, 2002, for status post right inguinal 
hernia repair.

2.  Entitlement to a separate compensable rating for a scar 
resulting from the right inguinal hernia repair.

3.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted an increased 30 
percent rating for status post right inguinal hernia repair 
effective August 1998.  During the pendency of the appeal the 
veteran's disability rating was reduced to 10 percent 
disabling from July 1, 2002.  

The veteran's claim was previously before the Board in 
December 2004.  The Board found that the criteria for a 
rating in excess of 30 percent for residuals of a right 
hernia repair were not met from August 31, 1998, to June 30, 
2002, and the reduction in the rating for residuals of a 
right hernia repair from 30 percent to 10 percent, effective 
from July 1, 2002, was proper.  The veteran's claim for a 
rating in excess of 10 percent from July 1, 2002, was 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The development and adjudication having been 
completed, the matter has been returned to the Board.  The 
claim for a rating in excess of 10 percent from July 1, 2002, 
for residuals of a right inguinal hernia repair is the only 
portion of the issue that remains before the Board.  

In December 2004, the Board remanded the veteran's claim for 
an extension of the award of a temporary total evaluation for 
status post right inguinal hernia repair for issuance of a 
statement of the case (SOC).  An SOC was issued in June 2005.  
The veteran failed to file a substantive appeal.  Thus, the 
veteran did not perfect his appeal and the claim is no longer 
in appellate status.  38 C.F.R. § 20.200, 20.202, 20.302(b).  

The Board notes that service connection for PTSD was awarded 
in a February 2005 rating decision.  In a July 2005 
statement, the veteran expressed disagreement with the 
initial 10 percent rating assigned.  An SOC was not issued.  
Therefore, the Board must remand the claim for the issuance 
of an SOC to the veteran.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The claim for a higher initial 
rating for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Veteran's 
Benefits Administration, Appeals Management Center (VBA AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  From July 1, 2002, the veteran's status post right 
inguinal hernia repair has not been productive of a small, 
recurrent, post-operative, inguinal hernia or unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible.  

3.  The competent and probative evidence of record indicates 
that a superficial and painful scar on examination resulted 
from the right inguinal herniorrhaphy.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for an evaluation in excess of 10 percent 
disabling from July 1, 2002, for status post right inguinal 
hernia repair have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, Diagnostic Code 7338 
(2005).  

3.  The criteria for a separate 10 percent rating for a scar 
resulting from the right inguinal hernia repair have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.118, Diagnostic Code  (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran originally filed his request for an increased 
rating for status post right inguinal hernia repair in August 
1998.  While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters, the content of which fully complied 
with notice the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), including letters dated in December 
2003 and December 2004, prior to readjudicating his claim in 
the March 2004 and July 2005 supplemental statements of the 
case (SSOC).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument over 
the years in support of his claim.  Therefore, with respect 
to the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer of the 
case to the Board and following the December 2004 Board 
remand at a time when development of the evidentiary record 
was actively proceeding.  The veteran responded to these 
notices, to include providing testimony before the Board in 
May 2004.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Id.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the December 2003 
and December 2004 letters as to what kinds of evidence was 
needed to substantiate the increased rating claim.  The 
veteran was notified that in order to establish entitlement 
to an increased evaluation for status post right inguinal 
hernia repair he would have to submit evidence showing that 
his service-connected disability had gotten worse.  Moreover, 
the   March 2004 and July 2005 SSOCs sufficiently notified 
the veteran of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.  

In the December 2004 letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claim; thus, 
the Board finds that he was fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been associated with the claims folder.  
The veteran provided testimony before the RO in May 2002 and 
the Board in May 2004.  The transcripts have been obtained 
and associated with the claims folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).



Analysis

Historically, service connection was awarded for status post 
inguinal herniorrhaphy in an August 1977 rating decision.  A 
noncompensable rating was assigned effective June 1977.  In a 
January 1999 rating decision, the veteran's disability rating 
was increased to 30 percent from August 1998.  The disability 
was reclassified as residuals of a right inguinal 
herniorrhaphy.  An evaluation of 100 percent was assigned 
effective November 1998 based on surgical or other treatment 
necessitating convalescence.  The 30 percent evaluation was 
restored effective January 1, 1999, following the 
convalescence period.  

In February 2000, the RO assigned an additional 100 percent 
rating effective December 1999.  The 30 percent was again 
restored effective February 1, 2000.  In May 2001, the RO 
proposed to reduce the veteran's rating to 10 percent 
disabling.  The reduction was effectuated in a March 2002 
rating decision.  The 10 percent rating was assigned from 
July 1, 2002.  

As noted in the Introduction, the veteran's claim was 
previously before the Board in December 2004.  The Board 
found that the criteria for a rating in excess of 30 percent 
for residuals of a right hernia repair were not met from 
August 31, 1998, to June 30, 2002, and the reduction in the 
rating for residuals of a right hernia repair from 30 percent 
to 10 percent, effective from July 1, 2002, was proper.  The 
veteran's claim for a rating in excess of 10 percent from 
July 1, 2002, was remanded for further development and 
adjudication in accordance with the VCAA.  Thus, the instant 
decision shall only address the portion of the veteran's 
claim for a rating in excess of 10 percent from July 1, 2002, 
for residuals of a right inguinal hernia repair. 

The veteran has argued that his service-connected status post 
right inguinal hernia repair warrants a rating in excess of 
10 percent disabling from July 1, 2002, due to such symptoms 
as constant right groin pain radiating into his upper thigh, 
having multiple nerve blocks in the right groin without 
relief, and limitation of activities such as heavy lifting 
and walking long distances.  In addition, the veteran 
testified in May 2002 and May 2004 before the RO and Board, 
respectively, that he experienced shooting pain from his 
right groin into his testicles.  

The veteran's status post right inguinal hernia repair has 
been rated as 10 percent disabling from July 1, 2002, under 
38 C.F.R. § 4.114, Diagnostic Code 7338.  This code section 
provides a 10 percent rating for a recurrent, post-operative, 
inguinal hernia, readily reducible and well supported by 
truss.  

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1977 and 2005; VA outpatient treatment records dated 
between 1979 and 2004; private medical records; and testimony 
from the veteran's May 2002 RO and May 2004 Board hearings.   
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's status post right inguinal 
hernia repair more closely approximates the criteria for the 
10 percent rating from July 1, 2002.  

The pertinent evidence is as follows:  VA outpatient 
treatment records dated between 2000 and 2002, while noting 
complaints of constant pain, were devoid of any recurrence of 
the right inguinal hernia, to include entries dated in 
February 2001 and June 2001.  The veteran denied weight loss 
or change in appetite, bowel, or bladder habits.  The pain 
was associated with inguinal neuropathy.  The Board notes 
that a separate 10 percent rating is already in effect for 
ilioinguinal neuropathy.

The veteran argued that an increase was also warranted for 
additional surgeries performed in June 2001.  However, 
surgical reports indicated that only an exploratory 
laparotomy was performed on the right side.  The open 
inguinal herniorrhaphy with Prolene mesh was performed on the 
non-service connected left side.  

Additional VA outpatient treatment records dated between 2002 
and 2004 note the complaints of chronic right groin pain.  
These entries were devoid of recurrence of the right inguinal 
hernia.

Finally, the veteran was afforded a VA examination in June 
2005.  The veteran presented with subjective complaints of 
pain radiating into his upper thigh.  Physical examination 
revealed no evidence of a hernia in the groin or the femoral 
regions.  

The objective medical evidence of record indicates that 
between 2001 and 2005, the veteran repeatedly complained of 
right groin pain.  However, at no time has there been any 
indication that the veteran's status post right inguinal 
hernia repair was productive of a small, recurrent, post-
operative, inguinal hernia or unoperated irremediable hernia, 
not well supported by truss, or not readily reducible.  
38 C.F.R. § 4.114.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

However, the Board finds that a separate 10 percent rating 
for a superficial scar, painful on examination, is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  During the 
December 1998 VA examination, the examiner noted the right 
lower quadrant incision was well-healed, but tender.  The 
examiner opined the scar was the result of the conventional 
herniorrhaphy done in 1970 and measured 7 centimeters.  There 
was also a 3 centimeter suprapubic incision, which was less 
tender and the result of the laparoscopic herniorrhaphy.  

Upon VA examination in November 2000, there was a 14 
centimeter curvilinear scar in the right groin with mild 
tenderness to palpation around the incision.  Most recently, 
the June 2005 VA examination noted a 12 centimeter, fine, 
soft scar in the right inguinal region representing the area 
of prior hernia repairs.  Beneath the scar there was a ridge 
of fibrosis in the subcutaneous and fascial tissues, which 
extended approximately the same extent of the scar in the 
overriding skin.  In the fibrotic area, about 3 centimeters 
from the outer end, there was an area of maximum tenderness.  
On palpation, the veteran complained of sharp, shooting pain.  
There was some additional tenderness along the portion of the 
scar over this point in the deep tissues but without the 
resonating component.  No nodule or mass was identified. 

The Board has looked to other analogous criteria in order to 
assign a higher rating.  However, the objective medical 
evidence of record does not contain any evidence of scars, 
other than the head, face, or neck, that are deep or that 
cause limited motion in an area or areas exceeding 12 square 
inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).

The Board notes that during the pendency of this claim, the 
rating criteria for evaluating skin disorders were amended, 
effective from August 30, 2002.  See 
67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  The version 
of the regulation that is more favorable to the veteran is to 
be applied to the facts of his case; however, only the former 
criteria may be applied for the period preceding the 
effective date of the revised criteria.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000).  

In this case, in the SSOC issued in July 2005, the RO 
informed the veteran of the former and revised criteria for 
rating diseases of the skin.  However, the Board notes that 
the criteria for a 10 percent rating pursuant to diagnostic 
code 7804 did not substantively change.  Prior to the 
regulation change, the criteria simply read that a 10 percent 
rating was warranted for a superficial scar, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118 
(2001).  There were no other diagnostic codes that would 
avail the veteran of a higher rating, i.e. there was no 
evidence of either third degree burns (diagnostic code 7801) 
or disfiguring scars of the head, face, or neck (diagnostic 
code 7800).  Id.   

Finally, the United States Court of Appeal for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's status 
post right inguinal hernia repair has not required frequent 
inpatient care from July 1, 2002, nor has it by itself 
markedly interfered with employment.  The assigned 10 percent 
rating, as well as the additional 10 percent rating for the 
scar, adequately compensates the veteran for the nature and 
extent of severity of his status post right inguinal hernia 
repair.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
matter.

ORDER

Entitlement to a disability rating in excess of 10 percent 
from July 1, 2002, for status post right inguinal hernia 
repair is denied.

Entitlement to a separate 10 percent rating for a scar 
resulting from the right inguinal hernia repair is granted 
subject to the controlling regulations governing payment of 
monetary awards. 


REMAND


As noted in the Introduction, service connection was awarded 
for PTSD in a February 2005 rating decision.   The RO 
assigned a 10 percent rating effective August 1997.  In July 
2005, the veteran filed a timely notice of disagreement (NOD) 
with the initial 10 percent rating assigned for PTSD.  See 
38 C.F.R. § 20.302(a).    

Since there has been an initial RO adjudication of the claim 
and a NOD as to its denial, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the 
increased rating claim is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2005); see also Manlincon v. West, 12 Vet. App. 238 
(1999). 

In light of the foregoing, this case is hereby REMANDED to 
the VBA AMC for the following actions:

The VBA AMC must provide the veteran an 
SOC with respect to his claim of 
entitlement to a higher initial 
evaluation for PTSD.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


